Citation Nr: 0401512	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  02-08 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for schizophrenia, 
paranoid type, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active duty from March 1977 to April 1978.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2002 rating decision by 
the Detroit, Michigan, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's request 
for an increased rating for schizophrenia.  In March 2002 the 
RO increased the veteran's rating for schizophrenia to 30 
percent disabling, effective October 31, 2001.

As discussed in the following portion of this decision, this 
appeal is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

In correspondence received by the Board in March 2003, the 
veteran identified (by means of three VA Forms 21-4142, dated 
February 5, 2003) medical facilities (including VA) where he 
had received treatment for his service-connected 
schizophrenia.  It does not appear, however, that the records 
identified in the VA Forms 21-4142 have been associated with 
the claims file.  As the records are relevant to the issue on 
appeal, the records should be obtained to ensure a complete 
record for appellate review.

Accordingly, the case is hereby REMANDED for the following 
actions: 

1.  All VA medical records documenting 
treatment for the veteran's psychiatric 
problems since July 2002 which are not 
already of record should be associated 
with the claims file.  Specifically, all 
records from the John D. Dingell VA 
Medical Facility should be located and 
made of record.

The private medical records described in 
the aforementioned VA Forms 21-4142 
should also be requested and made of 
record.

2.  After completion of the above, the 
expanded record should be reviewed to 
determine whether an increased rating is 
warranted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded a reasonable 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	V. L. Jordan	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




